     Case 6:19-cv-00052-JDK Document 9 Filed 05/16/19 Page 1 of 13 PageID #: 73



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION


AERITAS, LLC,

         Plaintiff,
                                                                CIVIL ACTION NO.
v.
                                                                 6:19-cv-00052-JDK
CHICK-FIL-A, INC., CFA PROPERTIES,
                                                            JURY TRIAL DEMANDED
INC., and CFA SERVCO, INC.,

         Defendants.



DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO
        PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT

         Defendant Chick-fil-A, Inc., ( “Chick-fil-A” or “Defendant”) hereby files its Answer,

Affirmative Defenses, and Counterclaims, to Aeritas, LLC’s (“Plaintiff” or “Aeritas”) Original

Complaint for Patent Infringement (the “Complaint”) (Dkt. No. 1).            Defendant denies the

allegations and characterizations in the Complaint unless expressly admitted in the following

numbered paragraphs, which correspond to the numbered paragraphs in the Complaint.

                                  NATURE OF THE ACTION

         1.     Defendant admits that Plaintiff has instituted an action against Defendant alleging

patent infringement arising under 35 U.S.C. § 1 et seq, but denies that Plaintiff has any claim

thereunder.

                                         THE PARTIES

         2.     Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 2 of the Complaint, and therefore denies them.
 Case 6:19-cv-00052-JDK Document 9 Filed 05/16/19 Page 2 of 13 PageID #: 74




       3.      Chick-fil-A, Inc. admits that it is a corporation organized and existing under the

laws of the State of Georgia, with its principal place of business at 5200 Buffington Road, Atlanta,

Georgia, 30349.

       4.      Chick-fil-A, Inc., admits that CFA Properties, Inc. is a corporation organized and

existing under the laws of the State of Washington, with its principal place of business at 911

Hildebrand Lane NE, Suite 102, Bainbridge Island, Washington 98110. Plaintiff has filed a motion

to dismiss CFA Properties, Inc. from this action, so CFA Properties, Inc. does not participate in

the instant Answer, Affirmative Defenses, or Counterclaims.

       5.      Chick-fil-A, Inc. admits that CFA Servco, Inc. has its principal place of business at

5200 Buffington Road, Atlanta, Georgia 30349, but denies that it is a corporation organized and

existing under the laws of the State of Colorado. Plaintiff has filed a motion to dismiss CFA

Servco, Inc. from this action, so CFA Servco, Inc. does not participate in the instant Answer,

Affirmative Defenses, or Counterclaims.

       6.      No response is needed to paragraph 6 of the Complaint.

                                    JURISDICTION AND VENUE

       7.      Defendant admits that this Court has original jurisdiction over the subject matter of

this action pursuant to 28 U.S.C. §§ 1331 and 1338(a), but denies that Plaintiff has any claim

thereunder.

       8.      Defendant Chick-fil-A, Inc. admits that the Court has personal jurisdiction over it.

Defendant Chick-fil-A, Inc. denies that CFA Properties, Inc. and CFA Servco, Inc. are subject to

personal jurisdiction in this District. Defendant denies any allegations of infringement and all

other remaining allegations in paragraph 8 of the Complaint.




                                                 2
 Case 6:19-cv-00052-JDK Document 9 Filed 05/16/19 Page 3 of 13 PageID #: 75




       9.      Defendant denies that this District is an appropriate or convenient venue for this

action and reserves the right to seek transfer to a more convenient forum. Defendant denies that it

has committed any act of infringement within this District or any other district. Defendant denies

the remaining allegations in paragraph 9 of the Complaint.

                                        ASSERTED PATENTS

       10.     Defendant admits that a copy of what purports to be United States Patent No.

7,706,819 (the “’819 patent”), titled “Mixed-Mode Interaction,” was attached to the Complaint as

Exhibit A. Defendant lacks knowledge or information sufficient to form a belief about the truth

of the remainder of the allegations of paragraph 10 of the Complaint, and therefore denies them.

       11.     Defendant admits that a copy of what purports to be United States Patent No.

8,055,285 (the “’285 patent”), titled “Mixed-Mode Interaction,” was attached to the Complaint as

Exhibit B. Defendant lacks knowledge or information sufficient to form a belief about the truth

of the remainder of the allegations of paragraph 11 of the Complaint, and therefore denies them.

       12.     Defendant admits that a copy of what purports to be United States Patent No.

9,390,435 (the “’435 patent”), titled “Mixed-Mode Interaction,” was attached to the Complaint as

Exhibit C. Defendant lacks knowledge or information sufficient to form a belief about the truth

of the remainder of the allegations of paragraph 12 of the Complaint, and therefore denies them.

       13.     Defendant admits that a copy of what purports to be United States Patent No.

9,888,107 (the “’107 patent”), titled “Mixed-Mode Interaction,” was attached to the Complaint as

Exhibit D. Defendant lacks knowledge or information sufficient to form a belief about the truth

of the remainder of the allegations of paragraph 13 of the Complaint, and therefore denies them.

       14.     Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations of paragraph 14 of the Complaint, and therefore denies them.




                                                3
 Case 6:19-cv-00052-JDK Document 9 Filed 05/16/19 Page 4 of 13 PageID #: 76




                                          BACKGROUND

       15.       Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 15 of the Complaint, and therefore denies them.

       16.       Defendant admits that Defendant Chick-fil-A, Inc. provides a mobile device

application for both iOS and Android devices. Defendant denies that these mobile device

applications are Chick-fil-A One™, or that these mobile device applications are represented by

https://www.chick-fil-a.com/One. Defendant denies all remaining allegations of paragraph 16 of

the Complaint.

                                   FIRST CLAIM FOR RELIEF
                                 (Infringement of the ’819 Patent)

       17.       Defendant refers to and incorporates its responses to paragraphs 1-16, above, as

though fully set forth herein.

       18.       Defendant denies the allegations of paragraph 18.

       19.       Defendant denies the allegations of paragraph 19.

       20.       Defendant denies the allegations of paragraph 20.

                                 SECOND CLAIM FOR RELIEF
                                 (Infringement of the ’285 Patent)

       21.       Defendant refers to and incorporates its responses to paragraph 1-20, above, as

though fully set forth herein.

       22.       Defendant denies the allegations of paragraph 22.

       23.       Defendant denies the allegations of paragraph 23.

       24.       Defendant denies the allegations of paragraph 24.




                                                  4
 Case 6:19-cv-00052-JDK Document 9 Filed 05/16/19 Page 5 of 13 PageID #: 77




                                  THIRD CLAIM FOR RELIEF
                                 (Infringement of the ’435 Patent)

       25.     Defendant refers to and incorporates its responses to paragraph 1-24, above, as

though fully set forth herein.

       26.     Defendant denies the allegations of paragraph 26.

       27.     Defendant denies the allegations of paragraph 27.

       28.     Defendant denies the allegations of paragraph 28.

                                 FOURTH CLAIM FOR RELIEF
                                 (Infringement of the ’107 Patent)

       29.     Defendant refers to and incorporates its responses to paragraph 1-28, above, as

though fully set forth herein.

       30.     Defendant denies the allegations of paragraph 30.

       31.     Defendant denies the allegations of paragraph 31.

       32.     Defendant denies the allegations of paragraph 32.

                             PLAINTIFF’S DEMAND FOR JURY TRIAL

       Plaintiff’s request for a trial by jury does not require a response from Defendant.

                                 PLAINTIFF’S PRAYER FOR RELIEF

        Defendant denies any liability to Plaintiff, denies that Plaintiff is entitled to any relief from

Defendant, and denies all of the allegations contained in Plaintiff’s Prayer for Relief.

                                           GENERAL DENIAL

       To the extent that any allegations in the Complaint have not been specifically admitted or

denied, Defendant denies them.




                                                   5
 Case 6:19-cv-00052-JDK Document 9 Filed 05/16/19 Page 6 of 13 PageID #: 78




                            DEFENDANT’S AFFIRMATIVE DEFENSES

        Defendant’s Affirmative Defenses are listed below. Defendant reserves the right to amend

its Answer to add additional Affirmative Defenses, including allegations of inequitable conduct,

consistent with the facts discovered in the case.

                                              First Defense
                                           (Non-infringement)

       Defendant does not and has not infringed, under any theory of infringement (including

directly (whether individually or jointly) or indirectly (whether contributorily or by inducement)),

any valid, enforceable claim of the Asserted Patents.

                                             Second Defense
                                               (Invalidity)

       Each asserted claim of the Asserted Patents is invalid for failure to comply with one or

more of the requirements of United States Code, Title 35, including without limitation, 35 U.S.C.

§§ 101, 102, 103, and 112, and the rules, regulations, and laws pertaining thereto.

                                              Third Defense
                                            (Failure to Mark)

       To the extent that Plaintiff and alleged predecessors in interest to the Asserted Patents

failed to properly mark any of their relevant products as required by 35 U.S.C. § 287 or otherwise

give proper notice that Defendant’s actions allegedly infringed the Asserted Patents, Defendant is

not liable to Plaintiff for the acts alleged to have been performed before it received actual notice

that it was allegedly infringing the Asserted Patents.

                                            Fourth Defense
                                     (Laches, Estoppel, and Waiver)

       Plaintiff’s attempted enforcement of the Asserted Patents against Defendant is barred by

laches, estoppel, and waiver.




                                                    6
 Case 6:19-cv-00052-JDK Document 9 Filed 05/16/19 Page 7 of 13 PageID #: 79




                                             Fifth Defense
                                        (Limitation on Damages)

       Plaintiff’s claims for damages are statutorily limited or barred by 35 U.S.C. § 286.

                                             Sixth Defense
                                     (Prosecution History Estoppel)

       Plaintiff’s claims are barred by the doctrine of prosecution history estoppel based on

statements, representations, and admissions made during prosecution of the patent applications

resulting in the Asserted Patents.

                                            Seventh Defense
                                         (Divided Infringement)

       Claims in the Asserted Patents require actions by multiple parties in order to infringe the

recited methods. Defendant does not perform, direct, or control every element of such claims.

                                             Eighth Defense
                                        (Failure to State a Claim)

       Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

                                             Ninth Defense
                                         (Reservation of Rights)

       Defendant reserves the right to add any additional defenses (including but not limited to

inequitable conduct) or counterclaims which may now exist or in the future may be available based

on discovery and further factual investigation in this case.

                                          COUNTERCLAIMS

       Defendant and Counterclaim-Plaintiff Chick-fil-A, Inc. (“Defendant”), for its

counterclaims against Plaintiff and Counterclaim-Defendant Aeritas, LLC (“Aeritas”), states as

follows:




                                                 7
 Case 6:19-cv-00052-JDK Document 9 Filed 05/16/19 Page 8 of 13 PageID #: 80




                                                 PARTIES

       1.      Counterclaim-Plaintiff Chick-fil-A, Inc. is a Georgia corporation with its principal

place of business in Atlanta, Georgia.

       2.      On information and belief based solely on paragraph 2 of the Complaint as pled by

Plaintiff, Counterclaim-Defendant Aeritas, LLC is a Texas limited liability company with a

principal office in Dallas, Texas, and its registered agent at 15950 Dallas Parkway, Suite 225,

Dallas, TX 75248.

                                    JURISDICTION AND VENUE

       3.      These counterclaims arise under the patent laws of the United States, Title 35,

United States Code. The jurisdiction of this Court is proper under at least 35 U.S.C. § 271 et seq.

and 28 U.S.C. §§ 1331, 1338, 1367, and 2201-02.

       4.      Venue in this District is appropriate over these Counterclaims because Aeritas has

consented to the propriety of venue in this District by filing its claims for patent infringement in

this District, in response to which these Counterclaims are asserted.

                          FIRST COUNTERCLAIM
        DECLARATION REGARDING NON-INFRINGEMENT OF THE ’819 PATENT

       5.      Based on Aeritas’ filing of this action and Defendant’s First Affirmative Defense,

an actual controversy has arisen and exists between the parties as to whether Defendant infringes

U.S. Patent No. 7,706,819 (“the ’819 Patent”).

       6.      Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.,

Defendant requests a declaration by the Court that it does not infringe any claim of the ’819 Patent

under any theory including directly (whether individually or jointly) or indirectly (whether

contributorily or by inducement).




                                                 8
 Case 6:19-cv-00052-JDK Document 9 Filed 05/16/19 Page 9 of 13 PageID #: 81




                         SECOND COUNTERCLAIM
        DECLARATION REGARDING NON-INFRINGEMENT OF THE ’285 PATENT

       7.      Based on Aeritas’ filing of this action and Defendant’s First Affirmative Defense,

an actual controversy has arisen and exists between the parties as to whether Defendant infringes

U.S. Patent No. 8,055,285 (“the ’285 Patent”).

       8.      Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.,

Defendant requests a declaration by the Court that it does not infringe any claim of the ’285 Patent

under any theory including directly (whether individually or jointly) or indirectly (whether

contributorily or by inducement).

                         THIRD COUNTERCLAIM
        DECLARATION REGARDING NON-INFRINGEMENT OF THE ’435 PATENT

       9.      Based on Aeritas’ filing of this action and Defendant’s First Affirmative Defense,

an actual controversy has arisen and exists between the parties as to whether Defendant infringes

U.S. Patent No. 9,390,435 (“the ’435 Patent”).

       10.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.,

Defendant requests a declaration by the Court that it does not infringe any claim of the ’435 Patent

under any theory including directly (whether individually or jointly) or indirectly (whether

contributorily or by inducement).

                         FOURTH COUNTERCLAIM
        DECLARATION REGARDING NON-INFRINGEMENT OF THE ’107 PATENT

       11.     Based on Aeritas’ filing of this action and Defendant’s First Affirmative Defense,

an actual controversy has arisen and exists between the parties as to whether Defendant infringes

U.S. Patent No. 9,888,107 (“the ’107 Patent”).

       12.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.,

Defendant requests a declaration by the Court that it does not infringe any claim of the ’107 Patent



                                                 9
 Case 6:19-cv-00052-JDK Document 9 Filed 05/16/19 Page 10 of 13 PageID #: 82




under any theory including directly (whether individually or jointly) or indirectly (whether

contributorily or by inducement).

                            FIFTH COUNTERCLAIM
              DECLARATION REGARDING INVALIDITY OF THE ’819 PATENT

       13.     Based on Aeritas’ filing of this action and Defendant’s Second Affirmative

Defense, an actual controversy has arisen and exists between the parties as to the validity of the

claims of the ’819 Patent.

       14.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., and

35 U.S.C. § 100 et seq., Defendant requests a declaration by the Court that the claims of the ’819

Patent are invalid for failure to comply with one or more of the requirements of United States

Code, Title 35, including without limitation, 35 U.S.C. §§ 101, 102, 103, and 112, and the rules,

regulations, and laws pertaining thereto.

                            SIXTH COUNTERCLAIM
              DECLARATION REGARDING INVALIDITY OF THE ’285 PATENT

       15.     Based on Aeritas’ filing of this action and Defendant’s Second Affirmative

Defense, an actual controversy has arisen and now exists between the parties as to the validity of

the claims of the ’285 Patent.

       16.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., and

35 U.S.C. § 100 et seq., Defendant requests a declaration by the Court that the claims of the ’285

Patent are invalid for failure to comply with one or more of the requirements of United States

Code, Title 35, including without limitation, 35 U.S.C. §§ 101, 102, 103, and 112, and the rules,

regulations, and laws pertaining thereto.




                                               10
 Case 6:19-cv-00052-JDK Document 9 Filed 05/16/19 Page 11 of 13 PageID #: 83




                           SEVENTH COUNTERCLAIM
              DECLARATION REGARDING INVALIDITY OF THE ’435 PATENT

       17.     Based on Aeritas’ filing of this action and Defendant’s Second Affirmative

Defense, an actual controversy has arisen and now exists between the parties as to the validity of

the claims of the ’435 Patent.

       18.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., and

35 U.S.C. § 100 et seq., Defendant requests a declaration by the Court that the claims of the ’435

Patent are invalid for failure to comply with one or more of the requirements of United States

Code, Title 35, including without limitation, 35 U.S.C. §§ 101, 102, 103, and 112, and the rules,

regulations, and laws pertaining thereto.

                            EIGHTH COUNTERCLAIM
              DECLARATION REGARDING INVALIDITY OF THE ’107 PATENT

       19.     Based on Aeritas’ filing of this action and Defendant’s Second Affirmative

Defense, an actual controversy has arisen and now exists between the parties as to the validity of

the claims of the ’107 Patent.

       20.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., and

35 U.S.C. § 100 et seq., Defendant requests a declaration by the Court that the claims of the ’107

Patent are invalid for failure to comply with one or more of the requirements of United States

Code, Title 35, including without limitation, 35 U.S.C. §§ 101, 102, 103, and 112, and the rules,

regulations, and laws pertaining thereto.

                                 DEMAND FOR JURY TRIAL

       21.     Defendant demands a trial by Jury on all issues so triable.

                                        PRAYER FOR RELIEF

       WHEREFORE, Defendant asks this Court to enter judgment in favor of Defendant and

against Aeritas by granting the following relief:


                                                11
 Case 6:19-cv-00052-JDK Document 9 Filed 05/16/19 Page 12 of 13 PageID #: 84




             a) a declaration that the asserted claims of the ’819, ’285, ’435, and ’107 Patents

      are invalid;

             b) a declaration that Defendant does not infringe, under any theory, any claim of

      ’819, ’285, ’435, and ’107 Patents;

             c) a declaration that Aeritas take nothing by its Complaint;

             d) judgment against Aeritas and in favor of Defendant;

             e) dismissal of Aeritas’ Complaint with prejudice;

             f) a finding that this case is an exceptional case under 35 U.S.C. § 285 and an

      award to Defendant of its costs and attorneys’ fees incurred in this action; and

             g) any and all further relief as the Court may deem just and proper.




Date: May 16, 2019           Respectfully submitted,


                                    By:     /s/ Robert L. Lee
                                            Robert L. Lee
                                            (Georgia Bar No. 443,978)
                                            Bob.Lee@alston.com
                                            ALSTON & BIRD LLP
                                            One Atlantic Center
                                            1201 West Peachtree St. NE
                                            Atlanta, Georgia 30309-3424
                                            Tel.: (404) 881-7000
                                            Fax: (404) 881-7777

                                            Counsel for Defendant
                                            Chick-fil-A, Inc.




                                               12
 Case 6:19-cv-00052-JDK Document 9 Filed 05/16/19 Page 13 of 13 PageID #: 85




                                 CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served with a copy of this document via the Court’s CM/ECF system per Local

Rule CV-5(a)(3). Any other counsel of record will be served by electronic mail, facsimile

transmission and/or first class mail on this same date.



May 16, 2019                                       /s/ Robert L. Lee
                                                   Robert L. Lee (Ga. Bar No. 443978)




                                                13
